Citation Nr: 1443279	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of right third finger fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from December 30, 1974 to February 7, 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in August 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.


The issue of entitlement to service connection for residuals of right third finger fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1992 rating decision, the RO denied entitlement to service connection for asthma.

2.  The evidence received since the last final rating is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma, or raise a reasonable possibility of substantiating the claim for service connection for asthma.

CONCLUSIONS OF LAW

1.  The March 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for asthma.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental statement of the case (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  To this end, they must be: 1) notified of the evidence and information necessary to reopen the claim (i.e., instructed on what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service-connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.

In this case, a VCAA notice letter were sent to the Veteran in a May 2010.  This letter was compliant with the holding in Kent because it sufficiently explained the bases of the March 1992 prior denial of the Veteran's claim of entitlement to service connection for asthma (i.e., the deficiencies in the evidence when this claim was previously considered).  Id.  This VCAA letter also informed the Veteran of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in April 2011 and SSOCs in August 2012 and December 2013.  So, he has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, Social Security Administration (SSA) reports, and the Veteran's contentions.  While the Veteran stated that he received treatment at the St. Louis VA Medical Center (VAMC) from 1974 through 1979, and at the Poplar Bluff VAMC in 1985, in a November 2013 Report of General Information, it was noted that there were no records for the Veteran from these time periods.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was not provided a VA examination in conjunction with his petition to reopen his claim of entitlement to service connection for asthma.  In attempts to reopen previously denied claims, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2013).  As will be discussed below, new and material evidence has not been received to reopen the claim.  Therefore, VA has no duty to provide a VA examination or medical opinion.  See id; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the duties to notify and assist have been met.

II.  New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the March 1992 denial, the Board finds that additional evidence has not been received which is sufficient to reopen the Veteran's claim.  Since the March 1992 denial, the Veteran submitted VA treatment reports from the Farmington VAMC dated February 2009 to January 2010, treatment reports from the St. Louis VAMC dated August 1999 to September 2013, SSA medical treatment records, and various lay statements.  While this evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  None of this evidence addresses whether the Veteran's asthma was incurred, aggravated, or permanently worsened in service, which was the basis of the March 1992 denial.  

Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for asthma have not been met and the appeal is denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss; the petition to reopen is denied.


REMAND

In the August 2013 Board decision, the Veteran's claim of entitlement to service connection for residuals of right third finger fracture was remanded back to the AOJ for an examination.  The examiner was requested to opine as to whether the Veteran's right third finger fracture and posttraumatic degenerative arthritis of the right third finger clearly existed prior to service, and if so, whether these conditions were permanently worsened during service.  The Board finds that the subsequent October 2013 Compensation and Pension Orthopedic examination to be internally inconsistent in answering these questions.  In examining the Veteran, the VA examiner wrote that "it is at least as likely as not that there has been no change to current examination."  However, when the examiner directly addressed the Board's remand instructions, he wrote that the Veteran's right third finger fracture and posttraumatic degenerative arthritis of the right third finger were not permanently worsened.  This is not the standard of proof for rebutting the presumption of soundness.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (West 2002), the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (2013).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306.  A new VA examination is necessary to properly answer these questions.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).



Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his asthma.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an opinion from the same examiner who conducted the October 2013 C&P examination or, if unavailable, the Veteran should be afforded a new VA orthopedic examination.  If the October 2013 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's right third finger fracture existed prior to the Veteran's entrance into active service?

b. If the Veteran's right third finger fracture clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's right third finger fracture was NOT aggravated by active service?

c. If the Veteran's right third finger fracture did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or is otherwise related to the Veteran's active service?

d. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's posttraumatic degenerative arthritis of the right third finger existed prior to the Veteran's entrance into active service?

e. If the Veteran's posttraumatic degenerative arthritis of the right third finger clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's posttraumatic degenerative arthritis of the right third finger was NOT aggravated by active service?

f. If the Veteran's posttraumatic degenerative arthritis of the right third finger did not clearly and unmistakably pre-exist service or was not clearly and unmistakably not aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or is otherwise related to the Veteran's active service?

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resorting to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


